Citation Nr: 0305948	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder, for the period from March 
1980 to July 1986.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1965 to January 
1968, and from November 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

As a preliminary matter, the Board must clarify the issues 
that are presented for review.  Although the RO certified the 
specified issue as involving an "earlier effective date," 
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  38 C.F.R. 
§ 19.35.  Having reviewed this preliminary question, the 
record indicates that the issue presented for review is the 
appellant's claimed entitlement to a disability rating 
greater than 30 percent for post-traumatic stress disorder, 
for the period from March 1980 to July 1986.  
   
The record reflects that by decision dated in November 2001, 
the Board denied an effective earlier than April 1989 for a 
total disability evaluation based upon individual 
unemployability.  In the same decision, the Board also 
granted an effective date of February 1997 for a 100 percent 
schedular rating for PTSD; and an effective date of January 
1980 for the grant of service connection for PTSD.  

Upon the RO's receipt of the November 2001 Board decision, a 
30 percent disability rating was assigned for PTSD effective 
March 1980.  For the period from January 1980 to March 1980, 
the RO granted a 100 percent temporary total disability 
rating based upon the appellant's hospitalization for PTSD.  
In assigning the March 1980 effective date, the RO made 
retroactive the evaluation that was assigned in a March 1987 
rating decision, which had assigned the evaluation of 30 
percent, effective July 1986 - the date the appellant's claim 
of entitlement to service connection for PTSD had been 
received.  

The appellant presently challenges the assignment of the 30 
percent rating for the period from March 1980.  He contends 
that he should be granted a 100 percent schedular rating for 
the period beginning in January 1980.  However, because the 
record reflects that a March 1988 Board decision denied a 
rating greater than 30 percent, the period for resolution in 
this decision is limited to that from March 1980 (the period 
beginning at the termination of the appellant's temporary 
total disability rating) to July 1986 (the formerly effective 
date for the grant of service connection for PTSD).  


FINDING OF FACT

During the period from March 1, 1980 to July 20, 1986, the 
appellant was demonstrably unable to obtain or retain 
employment due to a service connected psychiatric disorder, 
diagnosed as PTSD.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
rating for the period from March 1, 1980 to July 20, 1986 are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (1980).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he is entitled to a higher 
disability rating for the period from March 1980 to July 
1986.  Having carefully considered record in light of the 
appellant's contentions and the applicable law, the Board is 
of the opinion that the evidence supports the assignment of a 
100 percent rating.

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Because this matter involves determination of the level of 
the appellant's disability since the time of receipt of his 
claim, the evidence to be considered includes all evidence 
proffered in support of the original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

As noted, as a result of the November 2001 rating decision, 
the appellant's psychiatric disorder is evaluated as 30 
percent disabling from the period from March 1, 1980 to April 
15, 1989.  Under the then-applicable rating schedule, the 
appellant's disorder is characterized as involving definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  See 38 C.F.R. Part 4, General Rating 
Formula for Psychoneurotic Disorders (1996).  The applicable 
schedule provided for the following further ratings:  

A 50 percent evaluation will be assigned when the 
ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced 
as to result in considerable industrial 
impairment. 

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment 
to obtain or retain employment. 

A 100 percent evaluation will be assigned for 
PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community. 
Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, 
associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior will be present. The 
individual will be unable to obtain or retain 
employment.

Id.  

Upon this review of the record, the Board observes that the 
bulk of the all germane evidence pertaining to the specified 
issue reflects that the appellant was "unable to obtain or 
retain employment," consistent with the assignment of a 100 
percent rating.  Accordingly, the claim will be granted.  

The appellant was hospitalized at a VA facility from January 
through a portion of February 1980.  He was treated for a 
disorder then characterized as schizophrenia, chronic 
undifferentiated type with symptoms of depression.  Upon 
admission, the appellant reported that he had symptoms of 
depression that had been worsening for 10 years.  He reported 
that he was not sleeping well, and that he felt like he was 
"still living the war."  The appellant reported that his 
work history was poor since leaving active duty and that he 
had been financially dependent upon his family.  He was 
determined to be unemployable at that time.

In a May 1986 evaluation by the Northeastern Center, it was 
noted that the appellant was unemployed and that he had been 
unable to hold a job since his service in Vietnam.  The 
appellant reported that he was unable to concentrate in 
positions of employment, and that he would leave the job from 
anywhere from three days to three months after its beginning.  
The appellant added that he had worked "off and on" for his 
brother doing construction work, but that he had not been 
able to maintain this employment.  

The examiner noted that the appellant was unable to maintain 
any kind of consistent employment, and that he had no period 
of work longer than three months since being discharged from 
the military about 20 years previously.  Although the 
examiner noted that the appellant was able to work at odd 
jobs on a limited basis and to help to appear with child care 
and household tasks, such was noted to be on a limited basis.  
The examiner noted that the prognosis for significant 
improvement was "somewhat guarded" given the longstanding 
nature of the appellant's difficulties.  

In a June 1986 letter, Paul J. Yoder, Ph.D., a clinical 
psychologist at the Northeastern Center in Kendelville, 
Indiana, reported that the appellant was currently in the 
outpatient clinic at the center and that he was being treated 
for PTSD.  Dr. Yoder opined that the appellant was unable to 
work at that time as a result of PTSD.  

A June 1986 evaluation report authored by physicians at the 
Northeastern Counseling Center reflects that the appellant 
had reported that he had obtained treatment from the clinic 
because he had been unable to hold a job.  The appellant was 
noted to have ruminated extensively on his Vietnam 
experiences.  He was noted to have suicidal ideation, sleep 
difficulties including insomnia, fear when in outside spaces 
and discomfort when he heard helicopters.  He denied having 
flashbacks or nightmares.  It was noted that although the 
appellant divorced his wife a few months after marriage, they 
had later remarried.  However, the appellant reported that he 
was unable to support his family for the previous six years, 
and that his wife was the sole provider.  

Upon clinical examination the appellant's speech was clear, 
coherent, goal-directed, and there was no gross evidence of 
delusions or hallucinations.  His affect was noted to be 
appropriate to the situation, and his mood was angry at the 
time of the interview.  The appellant admitted to occasional 
suicidal ideation but he denied a plan or intent.  The 
examiner noted that the appellant expressed feelings of 
hopelessness in terms of his being able to keep a job and he 
was confused about his problems.  His remote memory and 
insight were noted to be preserved, his judgment was good.  
Authoring physicians observed that while at the time of 
hospitalization in 1980, the appellant had not been diagnosed 
with PTSD, such a diagnosis of PTSD should have then been 
rendered. The appellant was noted to respond to stressful 
situations with anger and withdrawal, and to then be making 
little or no progress in psychotherapy.

The appellant underwent a VA PTSD examination in December 
1986.  He reported having nightmares, intrusive thoughts 
about Vietnam, and flashback experiences such as helicopter 
explosions, noise of jets flying overhead, and remembering 
his friends being killed.  The appellant reported a period of 
insomnia and anorexia.    While the appellant reported that 
he had been engaged in different jobs such as construction 
work, he also reported that he had been unemployed for the 
previous three years. He stated that since his return from 
Vietnam he had had "30 or 40 jobs."  He stated that he had 
become withdrawn, avoided crowds, and that he could not get 
along with other people.  It was noted that the appellant's 
wife had primary responsibilities for care.  

The appellant denied any then current suicidal or assaultive 
ideations.  He was noted to be oriented to time, place, and 
person.  It was noted the appellant still had nightmares, 
flashbacks, and intrusive thoughts about Vietnam.  The 
appellant stated that he "live[d] in the war zone."  The 
appellant reported that he did not associate with any veteran 
groups but that he was undergoing individual counseling.  The 
appellant also reported that he had difficulty sleeping.  The 
appellant also reported that he had some difficulty in 
concentrating but that his general intelligence appeared to 
be intact.  

The examiner opined that the appellant was considered 
competent for VA purposes, and his occupational capacity 
seemed to be mildly to moderately impaired.  The examiner 
also noted that the appellant's psychosocial functioning was 
mildly impaired.  However, a contemporaneous report of VA 
social work services noted that the appellant was "unable to 
work now, make friends [and that he was] full of general 
anger."  

In an April 1987 note authored by Dr. Yoder, it was observed 
that the appellant had continued to have recurrent nightmares 
related to his Vietnam service, recurrent intrusive thoughts 
about the war, and that he was responding to various stimuli 
as if he were back in the war zone.  The appellant was noted 
to report that he had been unable to hold a job since being 
discharged from the military service.  The examiner reported 
that the appellant at that point appeared to be showing some 
improvement, but that the progress in his rehabilitation had 
been slow.  It was noted that the appellant was reporting 
flashbacks, but they appeared to have decreased in frequency 
and intensity.  

In a July 1987 letter, Dr. Yoder noted that the appellant had 
been reporting essentially the same symptoms of his disorder 
for the previous 20 years, beginning with his first 
psychiatric hospitalization.  He observed that in a 1980 
hospitalization report, it was noted that the appellant was 
not employable.  He stated that the appellant was noted to 
have few or no friends outside of his immediate family, and 
that the appellant had very poor relationships with the 
majority of his siblings, and that when the appellant was 
confronted with stressful situations his characteristic 
response was to become angry and withdrawn rather than 
attempting to resolve the situation constructively.  

In a statement dated in May 1991, P. Connolly, M.D. reported 
that the appellant had "not developed a social network beyond 
his frontyard gate and has not been able to handle any 
gainful employment over twenty years."

In a November 2001 letter, Carl Barchi, M.Ed., CDMS, a 
vocational consultant, reported that he had reviewed the 
majority of the foregoing evidence, including the appellant's 
Social Security Administration disability file.  He noted 
that the latter showed the appellant to have been found 
disabled from performing all substantial employment since 
August 1969.  He opined that given the appellant's PTSD, and 
without consideration of the appellant's age and any non-
service-connected medical condition, the appellant was 
totally and permanently unemployable for the period from 
January 1980 to April 1989.  

Thus, it is clear that while the appellant may have 
periodically attempted to secure employment, both the medical 
and lay evidence of record indicates that the appellant was 
unable to do so because of his psychiatric disability.  With 
the benefit of retrospective assessment of the record for 
this period, the Board is impressed by the very frequent 
concurrent diagnosis of psychiatric disorders founded on 
various types of depression, including major depression, with 
the diagnoses of PTSD.  The records also frequently appear to 
attribute the most disabling features of the psychiatric 
disability to symptoms of what may well be depression as 
opposed to PTSD.  These records thus leave room for 
interpretation as to the correct diagnostic classification of 
the disabling psychiatric disability.  They also leave open 
the overlapping question of which disorder, if multiple 
disorders are present, is producing the most disabling 
manifestations.  The Board has no doubt, however, that the 
depression, if manifest as a separate disorder, is either 
itself of service origins or is secondary to the PTSD.  In 
these circumstances, the assignment of a 100 percent rating 
for the period is appropriate.  

The Board has considered whether further advisement or 
assistance should be conducted in this matter, pursuant to 
the Veterans Claims Assistance Act of 2000 or other existing 
provisions.  However, given the disposition favorable to the 
appellant as to the appellate issue before the Board, no 
further action would avail him.  



ORDER

A 100 percent schedular rating for PTSD is granted, for the 
period from March 1, 1980 to July 20, 1986.



	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

